
	

114 HR 5513 IH: Providing Retrospective Observations Validating Economics and Increasing Transparency Act of 2016
U.S. House of Representatives
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5513
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2016
			Mr. Graves of Louisiana (for himself, Mr. Cuellar, Mr. Boustany, Mr. Abraham, Mr. Cramer, Mr. Babin, Mr. Austin Scott of Georgia, Mr. Bishop of Michigan, Mr. Loudermilk, Mr. King of Iowa, Mr. Rokita, Mr. Gohmert, Mr. Hultgren, Mr. Yoho, Mr. Dold, and Mr. Smith of Missouri) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide for Federal agency accountability and improve the effectiveness of major rules in
			 accomplishing their regulatory objectives by requiring retrospective
			 review and report, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Providing Retrospective Observations Validating Economics and Increasing Transparency Act of 2016 or as the PROVE IT Act of 2016. 2.Incorporating retrospective review for new major rules (a)In generalSubchapter II of chapter 5 of title 5, United States Code, is amended—
 (1)in section 551— (A)in paragraph (13), by striking ; and and inserting a semicolon;
 (B)in paragraph (14), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:
						
 (15)Administrator means the Administrator of the Office of Information and Regulatory Affairs of the Office of Management and Budget; and
 (16)major rule means any rule that the Administrator finds has resulted in or is likely to result in— (A)an annual effect on the economy of $100,000,000 or more;
 (B)a major increase in costs or prices for consumers, individual industries, Federal, State, or local government agencies, or geographic regions; or
 (C)significant adverse effects on competition, employment, investment, productivity, innovation, or on the ability of United States-based enterprises to compete with foreign-based enterprises in domestic and export markets.; and
 (2)in section 553, by adding at the end the following:  (f)Regulation-Specific frameworks (1)In generalBeginning 180 days after the date of enactment of this subsection, when an agency publishes a final major rule in the Federal Register, the agency shall publish a report on the benefits and costs of the final rule on entities whose conduct is regulated by the rule in the Federal Register biannually thereafter while the rule remains in effect. The report shall—
 (A)assess the impacts, including any costs, of the major rule on regulated entities; (B)include a determination about how the actual benefits and costs of the major rule has varied from those anticipated at the time the major rule was issued;
 (C)assess the effectiveness and benefits of the major rule in producing the regulatory objectives of the major rule; and
 (D)be reviewed by the Administrator when required under Executive order. (2)Report to CongressThe agency shall provide a report to Congress not later than 90 days after the agency makes any determination under paragraph (1)(C) that the cost to regulated entities has exceeded the anticipated cost at the time the final rule was issued. Agencies shall assess in their report—
 (A)whether the major rule is accomplishing its regulatory objective; and (B)whether the major rule has been rendered unnecessary, taking into consideration—
 (i)changes in the subject area affected by the major rule; (ii)whether the major rule overlaps, duplicates, or conflicts with other rules or, to the extent feasible, State and local government regulations; and
 (iii)other alternatives to the major rule or modification of the major rule could achieve better results while imposing a smaller burden on society or at a lower cost, taking into consideration any cost already incurred.
 (3)Reopening of public docketUpon delivery of the report required in paragraph (2) the agency shall— (A)reopen the public docket for 60 days to receive additional comments; and
 (B)consider modifications or alternatives that reduce costs and increase benefits to regulated entities or individuals.
 (4)Rule of constructionNothing in this subsection may be construed to affect any other provision of law that requires an agency to conduct retrospective reviews of rules issued by the agency..
				
